DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 17/151,140 originally filed on January 16, 2021. Claims 1-3 were originally presented for examination.
A Preliminary Amendment was filed on July 15, 2021. Claims 1-3 are amended. Claims 4-20 are new. Claims 1-3 are independent. Claims 1-20 remain pending.

Information Disclosure Statement
The six (6) Information Disclosure Statements filed on September 1, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith. It is noted that the IDS originally labeled “Sheet 6 of 6” was not considered because there were no references to consider.

Priority
This application is a continuation-in-part of the patent application 14/989,165, filed January 6, 2016 (now abandoned). This application is also a continuation-in-part of the patent application 16/449,279, filed June 21, 2019 (now patent 11,151,902), which is a continuation of the patent application 15/919,024, filed March 12, 2018 (now patent 10,360,817), which is a continuation-in-part of the patent application 14/943,099, filed November 17, 2015 (now patent 9,916,774), which is a 

Claim Objections
Claims 12-15 are objected to because of the following informalities: typographical errors.
Claim 12, recites the limitation “The emergency casualty care suit of clam 1.” The Examiner reasonably believes this is a typographical error and should be corrected to “The emergency casualty care suit of  claim 1.” Appropriate correction is required. 
Dependent claim 13 is also objected to based on its dependency to claim 12. Dependent claim 14 is also objected to based on its dependency to claim 13. Dependent claim 15 is also objected to based on its dependency to claim 14.

Drawings
Receipt of drawing FIG. 25 on March 15, 2021 is acknowledged.
Regarding FIGS. 19-29 and 31-33, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 19-29 and 31-33 from complying with 37 CFR 1.84(a)(1).
Regarding FIGS. 19-24, 27-29, and 31-33, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 19-24, 27-29, and 31-33 from complying with 37 CFR 1.84(m).
Regarding FIGS. 30 and 34-42, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 30 and 34-42 from complying with 37 CFR 1.84(b)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,840,403. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same features:

Instant Application 17/151,140
U.S. Patent No. 8,840,403
1. An emergency casualty care suit for a human form, said human form defining a front, a back, an inner, an outer, a top and a bottom, the emergency casualty care suit comprising: 
a blood plumbing system including a blood supply system interface and a first blood channel coupled to said blood supply system interface, said first blood channel including a first 
an inner garment configured to be worn by the human form, the inner garment including a padding made of a first material, and at least one blood channel guide configured to route at least a portion of the first blood channel in a predetermined path; and 
an outer garment configured to be worn by the human form over the inner garment, said outer garment including a skin cover made of a second material and a first simulated wound, the second material being thinner than the first material, the first simulated wound affixed to the second material and fluidly coupleable to the first wound interface.




The key limitations of the instant claim 1 include:
“An emergency casualty care suit for a human form,” which corresponds to “A wearable device for simulating a trauma event which comprises a raiment dimensioned to cover the torso of a person
“a blood plumbing system… to convey a simulated blood,” which corresponds to “at least one fluid reservoir for holding a blood-like fluid therein… for selectively expelling the blood-like fluid from the reservoir” of U.S. Patent No. 8,840,403.
“a first wound interface,” which corresponds to “at least one orifice on the outer surface thereof in fluid communication with the reservoir” of U.S. Patent No. 8,840,403.
“an inner garment,” which corresponds to “wherein the raiment is formed as a layer having an inner surface” of U.S. Patent No. 8,840,403.
“an outer garment… including a skin cover,” which corresponds to “the outer surface has a color and a texture comparable to human skin” of U.S. Patent No. 8,840,403.

Claims 2 and 3 recite substantially similar limitations to claim 1. However, claims 2 and 3 differ from claim 1 in that the inner and outer garments are placed on a manikin instead of a human form. Using a manikin instead of a human form does not patentably distinguish the claims because by definition, a manikin is a substitute model for a human form.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims now pending (instant claims 1-3).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,336,693. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same features:

Instant Application 17/151,140
U.S. Patent No. 9,336,693
1. An emergency casualty care suit for a human form, said human form defining a front, a back, an inner, an outer, a top and a bottom, the emergency casualty care suit comprising: 
a blood plumbing system including a blood supply system interface and a first blood channel coupled to said blood supply system interface, said first blood channel including a first wound interface, said first blood channel configured to convey a simulated blood from the blood supply system interface to the first wound interface; 
an inner garment configured to be worn by the human form, the inner garment including a padding made of a first material, and at least one blood channel guide configured to route at least a portion of the first blood channel in a predetermined path; and 
an outer garment configured to be worn by the human form over the inner garment, said outer garment including a skin cover made of a second material and a first simulated wound, the second 



a raiment dimensioned to cover the torso of a person, wherein the raiment is formed as a layer having an inner surface and an outer surface, and wherein the outer surface has a color and a texture comparable to human skin, and further wherein the raiment has at least one fluid reservoir for holding a blood-like fluid therein and is formed with at least one orifice on the outer surface thereof in fluid communication with the reservoir for selectively expelling the blood-like fluid from the reservoir and through the orifice to simulate the trauma event; and 
a vest dimensioned to fit on the torso of a person underneath the raiment, wherein the vest has a first portion covering at least part of the chest of a person, a second portion attached to the first portion and forming a cavity generally between the first and second portions, and third and fourth side portions attached to the first portion 


The key limitations of the instant claim 1 include:
“An emergency casualty care suit for a human form,” which corresponds to “a raiment dimensioned to cover the torso of a person” of U.S. Patent No. 9,336,693.
“a blood plumbing system… to convey a simulated blood,” which corresponds to “selectively expelling the blood-like fluid from the reservoir” of U.S. Patent No. 9,336,693.
“a first wound interface,” which corresponds to “at least one orifice on the outer surface thereof in fluid communication with the reservoir” of U.S. Patent No. 9,336,693.
“an inner garment,” which corresponds to “a vest dimensioned to fit on the torso of a person underneath the raiment” of U.S. Patent No. 9,336,693.
“an outer garment… including a skin cover,” which corresponds to “an outer surface, and wherein the outer surface has a color and a texture comparable to human skin” of U.S. Patent No. 9,336,693.

Claims 2 and 3 recite substantially similar limitations to claim 1. However, claims 2 and 3 differ from claim 1 in that the inner and outer garments are placed on a manikin instead of a human form. Using a manikin instead of a human form does not patentably distinguish the claims because by definition, a manikin is a substitute model for a human form.
In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,916,774. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same features:

Instant Application 17/151,140
U.S. Patent No. 9,916,774
1. An emergency casualty care suit for a human form, said human form defining a front, a back, an inner, an outer, a top and a bottom, the emergency casualty care suit comprising: 
a blood plumbing system including a blood supply system interface and a first blood channel coupled to said blood supply system interface, said first blood channel including a first wound interface, said first blood channel configured to convey a simulated blood from the blood supply system interface to the first wound interface; 

an outer garment configured to be worn by the human form over the inner garment, said outer garment including a skin cover made of a second material and a first simulated wound, the second material being thinner than the first material, the first simulated wound affixed to the second material and fluidly coupleable to the first wound interface.



a vest having a cavity and dimensioned to cover the torso of a person; 
a raiment dimensioned to cover the vest and the torso of a person, wherein the raiment is formed as a layer having an inner surface and an outer surface, and wherein the inner surface is adjacent the vest and the outer surface has a color and a texture comparable to human skin; 
one or more orifices located on the outer surface of the raiment; and 


4. The wearable device for simulating a trauma event of claim 1 wherein the raiment has at least one fluid reservoir for holding a blood-like fluid therein and is in fluid communication with the one or more orifices for selectively expelling the blood-like fluid from the reservoir and through the wound simulator to simulate the trauma event.


The key limitations of the instant claim 1 include:
“An emergency casualty care suit for a human form,” which corresponds to “A wearable device for simulating a trauma event” of U.S. Patent No. 9,916,774.
“a blood plumbing system… to convey a simulated blood,” which corresponds to “at least one fluid reservoir for holding a blood-like fluid therein and is in fluid communication with the one or more orifices for selectively expelling the blood-like fluid from the reservoir
“a first wound interface,” which corresponds to “one or more wound simulators located on the outer surface of the raiment” of U.S. Patent No. 9,916,774.
“an inner garment,” which corresponds to “a vest having a cavity and dimensioned to cover the torso of a person” of U.S. Patent No. 9,916,774.
“an outer garment… including a skin cover,” which corresponds to “the outer surface has a color and a texture comparable to human skin” of U.S. Patent No. 9,916,774.

Claims 2 and 3 recite substantially similar limitations to claim 1. However, claims 2 and 3 differ from claim 1 in that the inner and outer garments are placed on a manikin instead of a human form. Using a manikin instead of a human form does not patentably distinguish the claims because by definition, a manikin is a substitute model for a human form.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims now pending (instant claims 1-3).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,847,058. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same features:

Instant Application 17/151,140
U.S. Patent No. 10,847,058

a blood plumbing system including a blood supply system interface and a first blood channel coupled to said blood supply system interface, said first blood channel including a first wound interface, said first blood channel configured to convey a simulated blood from the blood supply system interface to the first wound interface; 
an inner garment configured to be worn by the human form, the inner garment including a padding made of a first material, and at least one blood channel guide configured to route at least a portion of the first blood channel in a predetermined path; and 
an outer garment configured to be worn by the human form over the inner garment, said outer garment including a skin cover made of a second material and a first simulated wound, the second material being thinner than the first material, the first simulated wound affixed to the second 



a torso base configured to be worn by the person, the torso base being sized and dimensioned to cover at least a front portion a torso of the person when worn, the torso base further configured as a protective shield against surgical instruments at least in the front portion of the torso of the person; 
a simulated rib cage affixable to the torso base, the simulated rib cage configured to form at least part of an internal organ cavity, between said simulated rib cage and the torso base, when said simulated rib cage is affixed to the torso base; 
a simulated skin configured to be worn by the person, the simulated skin sized and dimensioned to cover the torso base and the simulated rib cage when worn, the simulated skin configured to form a rest of the internal organ cavity, between said simulated skin and the torso base, when said simulated skin is worn by the person.



    4. The medical training vest of claim 3, wherein the wound simulator simulates a surface wound including a simulated surface injury to the simulated skin. 

    5. The medical training vest of claim 4, wherein the wound simulator simulates a penetrating wound including a orifice penetrating the simulated skin. 

    6. The medical training vest of claim 5, further comprising a blood delivery system configured to deliver a simulated blood to the orifice and to expel said simulated blood from the orifice in a predetermined manner, the blood delivery system including at least one blood reservoir, at least one blood channel, and a means for energizing the simulated blood sufficiently to be expelled from the orifice.



“An emergency casualty care suit for a human form,” which corresponds to “A medical training vest wearable by a person for simulating an external injury” of U.S. Patent No. 10,847,058.
“a blood plumbing system… to convey a simulated blood,” which corresponds to “a blood delivery system configured to deliver a simulated blood to the orifice and to expel said simulated blood from the orifice in a predetermined manner” of U.S. Patent No. 10,847,058.
“a first wound interface,” which corresponds to “a wound simulator positioned on the simulated skin” of U.S. Patent No. 10,847,058.
“an inner garment,” which corresponds to “a torso base configured to be worn by the person” of U.S. Patent No. 10,847,058.
“an outer garment… including a skin cover,” which corresponds to “a simulated skin configured to be worn by the person, the simulated skin sized and dimensioned to cover the torso base” of U.S. Patent No. 10,847,058.

Claims 2 and 3 recite substantially similar limitations to claim 1. However, claims 2 and 3 differ from claim 1 in that the inner and outer garments are placed on a manikin instead of a human form. Using a manikin instead of a human form does not patentably distinguish the claims because by definition, a manikin is a substitute model for a human form.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims now pending (instant claims 1-3).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.

Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
King et al. (US 2007/0292829) Intravenous (IV) training system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SA/               Examiner, Art Unit 3715          

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715